 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
William Jackson, ) CASE NO. 1: 18 CV 1482
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. )
) ME_U;RAN_DQM_O_ILM_U
U.S. Attorney, et al., ) AND ORDER
)
)
Respondents. )

William Jackson, a federal prisoner, has filed a pro se petition seeking habeas corpus relief
pursuant to 28 U.S.C. § 2241. (Doc. No. l.) He was convicted in this Court, pursuant to a guilty
plea, of one count of failing to remove asbestos prior to demolition, and one count of failing to
dispose of asbestos waste, in violation of the Clean Air Act, 42 U.S.C. § 7413(0)(1), and 18 U.S.C.
§ 2. See United States of America v. Gatterello, et al., Case No. 1: 14 CR 353-3.

In his petition, Petitioner contends he is actually innocent of the crimes for Which he was
convicted and that exculpatory evidence demonstrating his innocence was withheld from him by
prosecutors. (Doc. Nos. 1 and 6.) He has also filed a motion “for relief from judgment” pursuant
to Federal Rule of Civil Procedure 60(b)(3). (Doc. No. 7.)

A district court conducts an initial review of habeas corpus petitions. 28 U.S.C. §2243;

Alexander v. Bureau ofPrz`sons, 419 Fed. App'x 544, 545 (6th Cir. 2011). The court must deny a

 

 

 

 

petition on initial review if “it plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief.” Rule 4 of the Rules Governing Habeas Corpus Cases Under
Section 2254 in the United States District Courts (applicable to § 2241 petitions pursuant to Rule
1(b))-

The petition must be dismissed The primary avenue for a federal prisoner to challenge a
conviction or sentence is through a motion under 28 U.S.C. § 2255. Section 2241 is the appropriate
avenue for a prisoner to challenge “the execution or manner in which the [prisoner’s] sentence is
served.” United States v. Petermarz, 249 F.3d 458, 461 (6th Cir. 2001). A federal prisoner may
challenge his conviction or sentence via § 2241 only in limited circumstances, When it appears that
the remedy afforded under § 2255 is “inadequate or ineffective to test the legality of his detention.”
Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999). The burden of showing that the remedy
afforded under § 2255 is inadequate or ineffective rests with the Petitioner. See In Re Gregory, 181
F.3d 713, 714 (6th Cir. 1999). Petitioner has not shown that his remedy under § 2255 is inadequate
or ineffective to test the legality of his detention. See Baldwin v. Urzitea' States, 412 F. Supp.2d 712,
716 (N.D. Ohio 2005). He has not filed a motion under § 225 5, Which is ordinarily required before
a federal court will entertain a habeas corpus petition by a federal inmate. See 28 U.S.C. § 2255(€)
(“An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply for
relief by motion pursuant to this section, shall not be entertained if it appears that the applicant has
failed to apply for relief, by motion, to the court which sentenced him . . . .”).

Accordingly, the petition for a writ of habeas corpus in this case under § 2241 is denied, and
this action is dismissed. Petitioner’s motion for relief from judgment under Fed. Civ. R. 60 is denied

as moot. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

_2_

 

 

decision could not be taken in good faith.

IT IS SO ORDERED.

Mt.lw

DONALD C. NUGEN '
UNITED STATES DIS CT JUDGE

Dated: OU~QLX»U\ iii Z'Ulg

 

